Citation Nr: 1815869	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, to include whether the reduction of the evaluation from 10 percent to noncompensable, effective March 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979, and also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The Board is aware that the RO has characterized the Veteran's claim as being on appeal from a December 2013 rating decision.  However, the Board finds that a statement by the Veteran received in October 2013 constitutes a timely notice of disagreement with a December 2012 rating decision which granted a disability rating of 10 percent for bilateral hearing loss, effective March 27, 2012.  38 C.F.R. §§ 20.201, 20.302 (2017).  Accordingly, the December 2012 rating decision did not become final, and the hearing loss claim is on appeal from that rating decision.

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the December 2012 rating decision was issued subsequent to the Veteran's March 2012 claim for entitlement to an increased disability rating for his bilateral hearing loss.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating for bilateral hearing loss.

Since the issuance of the September 2014 statement of the case, VA treatment records have been added to the evidentiary record.  Neither the Veteran nor his representative has explicitly waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ), and the Board has not attempted to secure such a waiver.  However, the Board finds that in light of the favorable action herein, no unfair prejudice to the Veteran will result by adjudicating the merits of the reduction of the Veteran's disability rating for his bilateral hearing loss.

In January 2018, the Veteran perfected an appeal as to entitlement to service connection for a right foot/ankle disability.  The Board acknowledges that an appeal as to this issue has been perfected, but it has not yet been certified to the Board.  In January 2018, the Veteran also submitted a notice of disagreement as to entitlement to service connection for a lower back disability.  The Board's review of the evidentiary record reveals that the AOJ is still taking action on both of these appellate issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

As will be discussed in more detail below, the Board finds the reduction of the Veteran's disability rating for his bilateral hearing loss was improper.  However, further development is required regarding the issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, and therefore that issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the December 2012 rating decision, the RO assigned a disability rating of 10 percent for bilateral hearing loss, effective March 27, 2012.

2.  In a March 2013 rating decision, the RO proposed to reduce the Veteran's rating for bilateral hearing loss to noncompensable.  

3.  In response to the April 2013 notice letter and proposed rating decision, the Veteran did not request a predetermination hearing or submit additional evidence to show that compensation payments should be continued at the 10 percent level. 

4.  In a December 2013 rating decision, the RO reduced the Veteran's rating for bilateral hearing loss to noncompensable, effective March 1, 2014.  At the time of the reduction, the 10 percent rating for bilateral hearing loss had been in effect for less than five years, and resulted in a decreased combined disability rating.

5.  At the time of the December 2013 rating decision, improvement in the Veteran's bilateral hearing loss under the ordinary conditions of life and work had not been demonstrated.


CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 10 percent to noncompensable, effective March 1, 2014, was improper, and restoration of the 10 percent disability rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105, 4.1, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.

Further, under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).

Here, in the December 2012 rating decision the RO assigned a disability rating of 10 percent for bilateral hearing loss, effective March 27, 2012.

In a March 2013 proposed rating decision, the Veteran was informed of a proposed reduction of the disability rating for the bilateral hearing loss from 10 percent to noncompensable.  He was notified of the material facts and reasons for the proposed reduction, and the April 2013 letter accompanying the rating decision notified the Veteran he was afforded 60 days to respond, and he had 30 days to request a predetermination hearing.  Accordingly, the Board finds the notification requirements of 38 C.F.R. § 3.105 were met.

In a July 2013 telephone call, the Veteran requested to file a claim for an increase in his hearing loss.  See July 2013 Report of General Information.  In October 2013, an April 2013 statement from the Veteran was received in which the Veteran requested to be re-evaluated for his hearing loss, indicated problems with the previous hearing examination, and stated he had evidence his hearing loss had gotten worse.  Although the Veteran indicated a document from "Medical Center in Lawton" was attached, it does not appear that any medical evidence was submitted with the Veteran's statement.  Accordingly, the Board finds the Veteran did not request a predetermination hearing, or submit additional evidence to show that compensation payments should be continued at the 10 percent level in response to the March 2013 proposed rating decision.  

In a December 2013 rating decision, the RO reduced the Veteran's rating for bilateral hearing loss to noncompensable, effective March 1, 2014.  Accordingly, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 10 percent disability rating for bilateral hearing loss was not in effect for five or more years at the time of the reduction effective March 2014.

Therefore, the issue before the Board is whether the Veteran's bilateral hearing loss improved as of the December 2013 rating decision.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In addition, it must be determined that an improvement in a disability had actually occurred; and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra.

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's bilateral hearing loss had not improved at the time of the December 2013 rating decision.  The Board is mindful that, in reducing the disability rating from 10 percent to noncompensable, the RO considered the results of the Veteran's March 2013 QTC examination, which tended to show that the Veteran's service-connected bilateral hearing loss did not meet the criteria for a 10 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected bilateral hearing loss.

In May 1997, the Veteran complained that he was unable to hear anyone behind him, and that anyone talking to him had to speak at the top of their voice.  He also reported that no one wanted to stay in the area when he was listening to the television.  See May 1997 Veteran statement.  In 1999, the Veteran testified he could hardly hear when a female friend would talk to him, and that he had been told he was deaf in his left ear.  See April 1999 videoconference hearing testimony.

During an August 1999 VA examination, the Veteran reported particular difficulty hearing and understanding speech, especially in the presence of background noise.  The VA examiner noted the Veteran's National Guard hearing tests showed a significant decrease in hearing, with a significant loss particularly in the left ear.  Upon the August 1999 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
25
35
40
LEFT
45
50
45
65

The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 80 percent for the left ear.  The August 1999 VA examiner diagnosed a mild sloping to moderate sensorineural hearing loss (SNHL) of the right ear, and a moderate sloping to moderately severe SNHL of the left ear.  The VA examiner stated the Veteran was a good candidate for a hearing aid in the left ear, and a hearing aid was ordered.

During a September 2002 Oklahoma City VA Medical Center (VAMC) otolaryngology consultation, the Veteran reported bilateral SNHL, left greater than right, and that his hearing acuity had worsened over the previous year.  The physician noted the Veteran wore a hearing aid in his left ear.  The physician assessed bilateral SNHL.  

During a September 2002 Oklahoma City VAMC audiology visit, the Veteran complained of progressive hearing loss, left ear greater than right ear.  It was noted the Veteran responded to questions one on one at conversational levels, but that despite being re-instructed several times, the Veteran failed to respond when attempting to obtain speech reception thresholds.  The testing at that time was deemed invalid, and the audiologist suggested to the Veteran his hearing was much better than he was willing to admit.  A September 2002 addendum indicates that otoacoustic emissions (OAE) testing was performed for verification of the Veteran's hearing status due to suspected nonorganic hearing loss (malingering).  It was noted that although OAEs are not a test of hearing sensitivity, per se, OAE recordings are electrophysiologic and nondependent upon a patient's behavioral response.  It was reported that normal OAE recordings were obtained for all tests indicating normal sensory function, and the results were consistent with normal peripheral auditory function.  The Veteran was advised of these findings, and he requested an audiology re-evaluation at a later date. 

In August 2004, the Veteran underwent an audiology consultation at the Amarillo VAMC.  The Veteran complained of decreased hearing sensitivity.  The puretone thresholds from that examination are not associated with the evidentiary record, but the audiologist reported that puretone test results revealed a normal to mild SNHL in both ears, and speech discrimination scores were good in both ears.  At that time, amplification was not recommended.

Upon a May 2005 QTC contract examination, the Veteran reported difficulty hearing, and difficulty concentrating due to his hearing impairment.  The examiner reported that the air conduction study was better than bone conduction to reflect the Veteran's hearing loss.  The puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
25
35
45
LEFT
60
75
80
85

The speech recognition scores on the Maryland CNC word list were 60 percent for the right ear, and 8 percent for the left ear.  See also May 2005 QTC audiologic assessment form (confirming 8 percent for the left ear).  The May 2005 QTC examiner diagnosed mild to moderate SNHL in the right ear, and a moderate to severe SNHL in the left ear.

In a December 2006 statement, the Veteran requested a reevaluation of his hearing loss, and noted having more problems with his right ear.  

In February 2007, the Veteran requested an audiology evaluation because he wanted to get a new pair of hearing aids.  See Amarillo VAMC primary care note.

Upon a February 2007 QTC contract examination, the Veteran reported difficulty hearing, and difficulty understanding conversations.  The examiner reported that the air conduction study was better than bone conduction to reflect the Veteran's hearing loss.  The puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
45
50
50
LEFT
40
45
50
55
The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 80 percent for the left ear.  The February 2007 QTC examiner diagnosed mild to moderate SNHL bilaterally.

In March 2007, the Veteran underwent an audiology consultation at the Amarillo VAMC.  The puretone thresholds from that examination are not associated with the evidentiary record, but the audiologist reported that puretone test results revealed normal hearing sensitivity at 500 to 4000 Hertz bilaterally, and excellent word recognition scores were obtained at a soft conversational level in each ear.  Normal hearing bilaterally was assessed, and it was determined the Veteran did not need hearing aids.  The audiologist cautioned future examiners in audiology to test carefully to rule out nonorganic overlay.

Upon an April 2007 private audiological examination by Dr. L.A.I., puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
45
55
85
80
LEFT
105
100
-
95

The audiologist reported the test reliability was good.  The speech recognition score for the right ear on the W22 word list was 100 percent, but the left ear could not be tested.

In May 2007, the Veteran was afforded a VA examination for his bilateral hearing loss.  However, the VA examiner reported the test results had too many discrepancies and therefore were not considered valid.  See also May 2007 Amarillo VAMC audiology note.

During a July 2007 visit with Dr. A.E.A., the Veteran complained of hearing loss in the left ear, and reported he had to use the telephone on the right because he could not use it on the left.  The audiologist reported the Veteran did not cooperate for puretone testing of the right ear.  Puretone thresholds of the left ear, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
LEFT
40
35
-
50

Dr. A.E.A. further stated that speech discrimination testing could not be performed.  See also July 2007 Advanced Hearing Aids & Audiology Associates audiological evaluation report (indicating the Veteran did not comply with instructions and was not responsive/cooperative).  Dr. A.E.A. diagnosed probable left SNHL.

Upon an August 2007 private audiological examination at Advanced Hearing Aids & Audiology Associates, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
55
-
65
LEFT
40
35
-
50

The audiological evaluation report did not indicate that speech recognition testing was performed at that time.

In an October 2007 statement, the Veteran reported his hearing loss in both ears was still severe, and contended that the submitted August 2007 private examination showed that his condition had not changed.

An October 2007 Amarillo VAMC primary care note assessed the Veteran as hard of hearing, though the physician stated the Veteran did not seem to have much of a problem hearing her that day, and that the Veteran did not wear hearing aids at that time.

During an April 2008 visit with Dr. A.E.A., the Veteran reported thinking he had difficulty understanding speech, as well as some tinnitus and popping of his ears.  Puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
15
-
20
LEFT
10
10
-
20

The April 2008 Advanced Hearing Aids & Audiology Associates audiological evaluation report indicated the Veteran was able to carry on a conversation at a soft level both in the room and with headphones on, but noted that when speech recognition testing started the Veteran again repeated only one portion of the word.  Dr. A.E.A. stated the puretone audiogram was normal and showed normal hearing sensitivity bilaterally, and that the Veteran's speech discrimination scores were 100 percent bilaterally, though the audiological evaluation report did not indicate which word list was used for testing.

In a June 2009 statement, the Veteran reported that although the April 2008 testing by Advanced Hearing Aids & Audiology Associates appeared to show improvement in his hearing loss when compared to the evaluation performed by the same specialist in September 2007, his hearing had not improved during that time.  The Veteran also noted that the previous QTC examination showed worse hearing loss and a completely different set of readings than those reported by the private provider, indicating a worsening hearing loss.

Upon a November 2009 private audiological examination at the Hearing Aid Center, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
20
30
25
LEFT
25
25
30
30

The Veteran's speech discrimination scores were 92 percent for the right ear, and 96 percent for the left ear, but the report did not indicate which word list was used for testing.

At a November 2009 hearing before the Board, the Veteran reported wearing hearing aids for the last 20 years, but that he had not worn them since about 2006 because he did not have the money to get them.  However, at the time of the hearing the Veteran was testing hearing aids in both ears from a private provider.  The Veteran testified he was losing his hearing and had a hard time hearing, and that at times he could not understand people and would have to look at them and ask them to talk slower.  The Veteran testified he was never uncooperative with testing, but that he could not hear the instructions being told to him so he did not know how to comply with the testing.  The Veteran also reported that at times he would think he heard his wife say his name but no one was there, or that he would ask his wife to repeat what she said but she had not said anything.

During a March 2010 VA examination, the Veteran reported decreased hearing sensitivity bilaterally, with the greatest difficulty understanding the television, in that even with the volume up to a loud level the Veteran still had difficulty understanding what was being said.  Upon the March 2010 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
5
15
25
20
LEFT
10
10
25
30

The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 96 percent for the left ear.  The March 2010 VA examiner diagnosed normal hearing sensitivity bilaterally.

In January 2011, a VA audiology consultation was performed due to the Veteran's reports of hearing loss since 1979, and his desire to obtain hearing aids.  The Veteran reported difficulty hearing the television, and hearing loss in the left ear.  At that time, the Veteran declined to complete an audiometric evaluation, but Dr. A.L.S. noted the March 2010 VA examination results indicating hearing sensitivity within normal limits.  Dr. A.L.S. stated the Veteran was counselled that a comprehensive audiometric evaluation was needed in order to pursue amplification, and the note indicates the Veteran reported he would privately purchase hearing aids.

In a January 2011 letter, Dr. A.L.S. reported to the RO that a review of the Veteran's March 2010 hearing thresholds and word recognition scores indicated better hearing sensitivity than would be suggested by the 40 percent disability rating assigned at that time for impaired hearing.  

Upon a March 2011 QTC contract examination, the Veteran reported difficulty hearing.  The QTC examiner noted the Veteran's reports of difficulty hearing and understanding speech.  The examiner reported that the air conduction study was better than bone conduction to reflect the Veteran's hearing loss.  The puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
25
50
LEFT
20
25
30
45

The speech recognition scores on the Maryland CNC word list were 88 percent for the right ear, and 84 percent for the left ear.  The March 2011 QTC examiner diagnosed mild bilateral high frequency SNHL.

Upon a July 2011 private audiological examination at American Ear Hearing, puretone thresholds, in decibels, were as follows:





HERTZ


1000
2000
3000
4000
RIGHT
20
25
35
35
LEFT
40
50
50
50
The Veteran's speech discrimination scores were 88 percent for the right ear, and 96 percent for the left ear, but the report did not indicate which word list was used for testing.

Upon a November 2012 QTC contract examination, the Veteran reported trouble understanding people's words.  The November 2012 QTC examiner noted there was no previous test with which to compare, and that medical evidence was not available to review with the examination.  The examiner reported that the air conduction study was better than bone conduction to reflect the Veteran's hearing loss.  The puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
35
45
50
LEFT
45
50
50
55

The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 68 percent for the left ear.  The November 2012 QTC examiner diagnosed mild to moderately severe SNHL in the right ear, and moderate to severe SNHL in the left ear.  The QTC examiner further stated that it was recommended that the Veteran have medical attention due to the asymmetrical hearing loss and differences in speech recognition scores.

Upon a March 2013 QTC contract examination, the Veteran reported some difficulty hearing.  The March 2013 QTC examiner noted there was no previous test with which to compare, and that medical evidence was not available to review with the examination.  The examiner reported that the air conduction study was better than bone conduction to reflect the Veteran's hearing loss.  The puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
25
35
40
LEFT
15
20
25
40
The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 96 percent for the left ear.  The March 2013 QTC examiner diagnosed mild to moderate bilateral high frequency SNHL.

In an April 2013 statement, received in October 2013, the Veteran reported that his hearing loss had gotten worse, and he still needed a hearing aid.  The Veteran reported the woman who tested his hearing had been rude and said she knew the Veteran could hear, and that she turned the machine up so high it hurt his ears.

Upon an August 2013 private audiological examination at American Ear Hearing & Audiology, Inc., puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
40
45
45
LEFT
70
80
85
85

The Veteran's speech discrimination scores were 36 percent for the right ear, and 52 percent for the left ear, but the report did not indicate which word list was used for testing.

In a January 2014 statement and the January 2014 notice of disagreement, the Veteran reported his hearing had not gotten any better in the last several years.  The Veteran reported he has a hard time hearing the television and understanding what people are saying to him, and a hard time understanding the words they are saying.

Upon a February 2014 QTC contract examination, the Veteran reported trouble hearing primarily out of the left ear.  The February 2014 QTC examiner noted there was no previous test with which to compare, and that medical evidence was not available to review with the examination.  The examiner reported that the air conduction study was better than bone conduction to reflect the Veteran's hearing loss.  The puretone thresholds, in decibels, were as follows:





HERTZ


1000
2000
3000
4000
RIGHT
5
20
30
30
LEFT
20
25
30
35

The examiner reported that initial testing revealed poor SRT/PTA agreement, but the Veteran was made aware of the inconsistencies, re-instructed, and re-tested, resulting in improved thresholds.  The examiner stated the current testing was considered of good test reliability.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 96 percent for the left ear, and the examiner reported the word list was paused at times.  The February 2014 QTC examiner diagnosed bilateral SNHL.

In June 2014, the Veteran reported his hearing loss was worsening.  See June 2014 VA Form 21-526EZ.

During the November 2017 hearing before the Board, the Veteran testified that during his March 2013 QTC examination, the examiner had told him to push the button whether he was certain he heard something or not.  The Veteran testified the August 2013 private examiner did not force him to complete the testing the same way, and therefore was a more adequate representation of his hearing.  The Veteran's spouse testified that having a conversation with the Veteran is terrible because he can hardly hear her and will ask her to repeat herself, and that the Veteran always has the volume of the television sky high.  She testified things had been this way for a while, at least several years.  The Veteran testified his hearing bothers him every day because he primarily has a hard time with word recognition, in that he can hardly understand what people are saying to him, he will get the wrong word or only catch part of the word being said and gets it twisted around, and what he thinks he hears is not actually the word that was said to him.  The Veteran also reported that he has trouble hearing sirens when driving.  The Veteran testified that he has not had any procedure that would improve his hearing, and that nothing changed between the November 2012 and March 2013 QTC examinations.  The Veteran reported his hearing has gotten worse since 2012, not better.

After considering the entire medical history of the Veteran's service-connected bilateral hearing loss, the Board finds that at the time of the December 2013 rating decision, improvement in the Veteran's bilateral hearing loss under the ordinary conditions of life and work had not been demonstrated.  

Throughout the entire medical history of the Veteran's service-connected bilateral hearing loss, the Veteran's puretone and speech recognition testing results have varied considerably among his VA providers, VA examiners, QTC examiners, and private providers.  Although at times VA providers have expressed concerns about nonorganic factors affecting his testing, the evidence of record does not indicate that any of these providers have opined that the Veteran's service-connected bilateral hearing loss had actually improved, or that previous testing results should be determined to be invalid.  

Further, the November 2012, March 2013, and February 2014 QTC examiners all indicated that medical records, including previous testing results, were not available for review.  Accordingly, none of these examiners could address discrepancies among the findings of these examinations and/or private examinations of record, and these examiners did not indicate that the March 2013 or February 2014 examinations reflected any actual improvement of the Veteran's bilateral hearing loss.  

Finally, the Veteran's statements and testimony over the years, as well as the testimony of his wife, indicate that the Veteran's service-connected bilateral hearing loss has continued to impact his ability to hear and understand conversations with others, especially females, in that he continues to struggle with word recognition and needing speakers to talk slowly.  Their statements also indicate that the Veteran continues to require the television volume to be very loud in order to try and understand what is being said.  The Veteran further testified that he has trouble hearing sirens while driving, which would impact his work as a truck driver.  See, e.g., January 2014 Amarillo VAMC optometry note (Veteran visual complaints while driving his truck); May 2013 Amarillo VAMC primary care note (continues work as a truck driver).

As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's bilateral hearing loss resulting in an improvement in his ability to function under the ordinary conditions of life and work, the Board finds the restoration of a 10 percent disability rating is warranted.


ORDER

A 10 percent disability rating for service-connected bilateral hearing loss is restored, effective March 1, 2014.


REMAND

As discussed above, the private testing completed in July 2011 and August 2013 did not indicate which word list was used by the examiners in determining the Veteran's speech recognition thresholds.  On remand, the AOJ should undertake appropriate development to determine whether the Maryland CNC word list was used to determine the Veteran's speech recognition scores.

As the evidentiary record indicates the Veteran has sought private testing for his hearing loss during the appeal period, on remand the AOJ should ask the Veteran to identify any outstanding relevant private treatment records, and undertake appropriate development to obtain any outstanding records.  The AOJ should also obtain any outstanding VA treatment records.

The Veteran has indicated that his bilateral hearing loss has worsened since his 2014 QTC examination.  Further, the February 2014 QTC examiner was not able to review the medical evidence of record, to include any previous examinations, and therefore did not comment upon the August 2013 private audiological examination report from American Ear Hearing & Audiology, Inc. which appears to show puretone threshold results much worse than those upon the QTC examinations during the appeal period.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to determine whether the Maryland CNC word list was used to determine the Veteran's speech recognition scores during the July 2011 examination at American Ear Hearing, and during the August 2013 examination at American Ear Hearing & Audiology, Inc.  

The AOJ must perform all necessary follow-up indicated.  If the information is not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of the testing information, and give the Veteran the opportunity to obtain any information or records on his own.

2. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his hearing loss since March 2012 which was not previously submitted to VA.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim. 

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include from the Oklahoma City VAMC from August 2017 to the present, and from the Amarillo VAMC from December 2017 to the present, to include any audiometric testing results.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

To the extent possible, the examiner is asked to address the discrepancies between the March 2013 QTC examination report, the August 2013 private examination at American Ear Hearing & Audiology, and the February 2014 QTC examination report.

5. After the above development has been completed, readjudicate the claim for a disability rating in excess of 10 percent for bilateral hearing loss.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


